FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD R. SHEA,                                  No. 11-56947

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02075-DMG-SS

  v.
                                                 MEMORANDUM*
DIRECTOR FOR PATENTS, In the
capacity as representative of the United
States Patent Office,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Ronald Shea, an attorney, appeals pro se from the district court’s order

dismissing for lack of subject matter jurisdiction his Federal Tort Claims Act



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“FTCA”) action arising from the United States Patent and Trademark Office’s

(“USPTO”) initial processing of a patent application. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Chamberlin v. Isen, 779 F.2d 522, 523 (9th

Cir. 1985), and we affirm.

      The district court properly dismissed Shea’s action for lack of subject matter

jurisdiction because the United States is immune from liability under the

“discretionary function” exception to the FTCA. 28 U.S.C. § 2680(a); see also

Chamberlin, 779 F.2d at 523-26 (holding that FTCA’s discretionary function

exception shields the United States from tort liability for USPTO employees’

processing and examination of patent applications in light of “the overall scheme

providing for discretionary examination of patent applications” and “the public

policy implications of patent examining”). Contrary to Shea’s contentions, 35

U.S.C. § 132(a) does not warrant a different conclusion. See 35 U.S.C. §§ 131,

132(a); Chamberlin, 779 F.2d at 524-25.

      AFFIRMED.




                                          2